NO. 07-03-0530-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                   OCTOBER 19, 2004

                          ______________________________


       IN THE INTEREST OF K.N.L., J.H., C.J.L., S.F.L., AND I.J.L., CHILDREN


                        _________________________________

               FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                  NO. B29927-9809; HONORABLE ED SELF, JUDGE

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Following a bench trial on Elizabeth Hernandez’s petition to terminate the parental

rights of her ex-husband Chris Lopez in their five children, the trial court granted the

petition and appointed Elizabeth managing conservator of the children.1 With one issue,




       1
        At the same time, the court terminated the possessory conservatorship rights of
Chris’s mother. The propriety of that determination is not before us; therefore, we limit our
analysis to those facts pertaining to the termination of Chris’s rights.
Chris contends the evidence is legally and factually insufficient to support the termination

order. We affirm.


       In February of 2003, Elizabeth filed the petition alleging as grounds for the

termination that Chris: (1) knowingly placed or allowed the children to remain in conditions

or surroundings which endangered their physical or emotional well-being; (2) engaged in

conduct or knowingly placed the children with persons who engaged in conduct which

endangered their physical or emotional well-being; (3) failed to support the children in

accordance with his ability for one year ending within six months of the date of the filing of

the petition; and (4) knowingly engaged in criminal conduct that resulted in his conviction

of an offense and confinement and inability to care for the children for not less than two

years from the date of the filing of the petition. Tex. Fam. Code Ann. § 161.001(1)(D), (E),

(F), and (Q) (Vernon 2002).2 When the court conducted a hearing on the petition in

October of 2003, the children ranged in age from six to 14.


       With his sole issue, Chris queries “[w]hether the evidence received by the court

discharged [Elizabeth’s] burden to provide the court with evidence that was of such

character that the court could find that it unquestionably satisfied the legal requirement that

the evidence be clear and convincing.” We perceive Chris’s contention as a challenge to

the legal and factual sufficiency of the evidence to support the court’s termination order.



       2
       All references to sections are to the Texas Family Code unless otherwise
designated.

                                              2
Specifically, Chris seems to challenge only the grounds upon which the trial court relied in

reaching its decision to terminate his parental rights. Because the trial court did not specify

those grounds, and since Chris neglected to obtain findings of fact and conclusions of law

detailing them, we will affirm the decision if the evidence supports the existence of even

one ground. See In re S.F., 32 S.W.3d 318, 320 (Tex.App.--San Antonio 2000, no pet.).


       A parent-child relationship may be terminated if the court finds by clear and

convincing evidence that: (1) the parent has engaged in any of the specific conduct

enumerated in the Family Code as grounds for termination; and (2) termination is in the

best interest of the child. See § 161.001(1) & (2); Tex. Dept. of Human Services. v. Boyd,

727 S.W.2d 531, 533 (Tex. 1987). In a legal sufficiency review of the evidence to support

an order terminating parental rights, we look at all the evidence in the light most favorable

to the finding to determine whether a reasonable trier of fact could have formed a firm

belief or conviction that its finding was true. In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002).

To give appropriate deference to the factfinder's conclusions and the role of a court

conducting a legal sufficiency review, looking at the evidence in the light most favorable

to the judgment means that a reviewing court must assume the factfinder resolved

disputed facts in favor of its finding if a reasonable factfinder could do so. Id. Thus, we

disregard all evidence that a reasonable factfinder could have disbelieved or found to have

been incredible. Id.




                                              3
       The standard for reviewing the factual sufficiency of termination findings is whether

the evidence is such that a factfinder could reasonably form a firm belief or conviction

about the truth of the petitioner’s allegations.   See In re C.H., 89 S.W.3d 17, 25 (Tex

2002). Under that standard, we consider whether the disputed evidence is such that a

reasonable factfinder could not have resolved the disputed evidence in favor of its finding.

In re J.F.C., 96 S.W.3d at 266. If, in light of the entire record, the disputed evidence that

a reasonable factfinder could not have credited in favor of the finding is so significant that

a factfinder could not reasonably have formed a firm belief or conviction, then the evidence

is factually insufficient. Id.


       Concluding the evidence establishes that Chris engaged in conduct that endangered

his children’s physical or emotional well-being, we confine our analysis to the law and facts

demonstrating that ground. First, endangerment means to expose to loss or injury, to

jeopardize. In re J.T.G., 121 S.W.3d 117, 125 (Tex.App.–Fort Worth 2003, no pet.). It is

not necessary that the parent’s conduct be directed at the child or that the child actually

suffer injury. Boyd, 727 S.W.2d at 533. Next, we acknowledge that section 161.001(1)(E)

requires us to look at the parent’s conduct alone, including acts or omissions or failures to

act. In re J.B.W., 99 S.W.3d 218, 226 (Tex.App.–Fort Worth 2003, pet. denied). To

determine whether termination is appropriate courts look to parental conduct both before

and after the child’s birth. In re D.M., 58 S.W.3d 801, 812 (Tex.App.–Fort Worth 2001, no

pet.). Additionally, termination under section 161.001(1)(E) must be based on more than

a single act or omission; a voluntary, deliberate, and conscious course of conduct by the

                                              4
parent is required. In re J.B.W., 99 S.W.3d at 226. For example, imprisonment, standing

alone, does not constitute “engaging in conduct which endangers the emotional or physical

well-being of the child.” § 161.001(1)(E); Boyd, 727 S.W.3d at 533. However, it is a fact

properly considered on the issue of endangerment. Id. at 534. If the imprisonment of the

parent displays a voluntary, deliberate, and conscious course of conduct, it qualifies as

conduct that endangers the emotional well-being of the child. See In re J.N.R., 982
S.W.2d 137, 142 (Tex.App.–Houston [1st Dist.] 1998, no pet.), disapproved on other

grounds, In re C.H., 89 S.W.3d 17 (Tex. 2002). That is to say, if the evidence, including

imprisonment, proves a course of conduct that has the effect of endangering the child, the

requirement of section 161.001(1)(E) is met. Boyd, 727 S.W.2d at 534. Likewise, drug

addiction and its effect on a parent’s life and ability to parent may establish an endangering

course of conduct. In re J.T.G., 121 S.W.3d at 125-26.


       Chris acknowledges that he “has engaged in questionable conduct in two respects

consisting of: 1. his past drug use; and 2. his somewhat lengthy record of involvement with

the law.” We conclude the record demonstrates, however, that Chris indulged in more than

just a passing fancy with illicit drug use and illegal behavior. Indeed, the evidence adduced

at trial reveals the following: (1) Chris’s children were born in 1989, 1990, 1993, 1996, and

1997; (2) beginning in 1989, Chris amassed 15 convictions for misdemeanor offenses

ranging from possession of marijuana and driving while license suspended to evading

arrest and failure to identify; (3) he received felony convictions for “theft and delivery of

methamphetamines”; (4) in 1993 he received a felony conviction for possession of

                                              5
marijuana; (5) in 1997, he was convicted in Lubbock County of felony possession of

marijuana and sentenced to five years confinement; (6) he received two felony convictions

in Hale County, one for possession of marijuana and the other for evading detention with

a vehicle; (7) he was serving a two year sentence for his most recent conviction at the time

of trial; (8) by his own admission, he has, essentially, been in prison “off and on” for most

of his adult life; (9) though his criminal history suggests he has a problem with marijuana,

at a minimum,3 he sought no treatment for that addiction while he was on the “outside”;

(10) he believes marijuana has “only been a problem because it’s against the law”; (11) he

has been under the influence of drugs around his children; (12) in May of 2002, while on

parole, he tested positive for marijuana; (13) in June of 2002, he tested positive for cocaine

and marijuana; and (14) according to his parole officer, he has a history of not complying

with any type of supervision.


       Chris claims that he no longer uses drugs and that “the record is unclear concerning

the exact date” he stopped using drugs; therefore, the “drug issue” should not have been

considered by the trial court in determining whether there were grounds to support

termination of his parental rights. He further maintains that “his parole was never revoked

and his testimony was corroborated by . . . his parole officer who stated that he was

discharged while in custody on March 13, 2003.” Assuming arguendo that such disputes



       3
       Chris admitted injecting cocaine “off and on at times” during 1995 and 1996. He
also tested positive for cocaine in June of 2002. His conviction for delivery of
methamphetamine raises some concern about his dependency on that drug as well.

                                              6
actually existed, we conclude they did not rise to the level that a reasonable factfinder

could not have resolved them in favor of its ruling. In re J.F.C., 96 S.W.3d at 266. The

only evidence suggesting that Chris no longer abused drugs was his own self-serving

testimony to that effect. In fact, Chris’s parole officer averred that Chris tested positive for

cocaine and marijuana as recently as June of 2002. The trial court was free to discredit

Chris’s explanation that “it was secondhand smoke” that contaminated his testing sample.

See id. (emphasizing the deference given to the factfinder’s conclusions). Moreover, while

the parole board allowed Chris to “discharge” from his most recent parole, his supervising

officer opined that it did so because he already was in custody for a new felony offense.

And though Chris escaped having his most recent parole revoked, he violated the terms

of every other parole on which he was placed resulting in their revocations. Apparently,

the trial court, in assessing whether Chris engaged in conduct that endangered the

physical or emotional well-being of his children, attributed little significance to Chris’s

relative success on his most recent period of supervision. This it was entitled to do.


       Thus, having carefully reviewed the record, we conclude the evidence was sufficient

to produce in the mind of the trial court, as factfinder, a firm belief or conviction that Chris

engaged in a course of conduct that endangered his children’s emotional or physical well-

being. Furthermore, without looking at the evidence in a light most favorable to the verdict,

we conclude that both the disputed and undisputed evidence favoring and disfavoring the

trial court’s ruling permit a reasonable factfinder to form a firm conviction and belief that

Chris engaged in such conduct. Indeed, both before and after the births of each of his

                                               7
children, Chris seemingly chose a life of crime and drug use over his responsibilities as a

father. And, contrary to Chris’s assertion, the absence of “psychological studies of the

children or any tests . . . [demonstrating] that children [sic] had ever or were ever likely to

suffer physical or emotional injury as a result of their relationship, however limited, with

their father,” gives us no cause for concern. Indeed, it did not take a child psychiatrist to

illustrate for the trial court the detrimental effect Chris’s lifestyle must have had upon his

children’s spirits. In short, the evidence being legally and factually sufficient to support the

termination order, Chris’s sole issue is overruled.


       Accordingly, the judgment of the trial court is affirmed.



                                            Per Curiam




                                               8